Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 2/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,356,215 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The supplemental amendment filed 2/17/2021 has been entered.  However, claims 1, 9, and 17-–19 have been further amended via Examiner’s amendment as discussed below.  

In light of the amendments entered herein, the double patenting rejections, except for the rejection over U.S. Patent No. 10,356,215, have been withdrawn.  The terminal disclaimer noted above obviates the rejection over the ‘215 patent. 

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below.  Since several interviews and discussions discussing the amendments occurred since the last Office action, the Examiner recommends carefully reviewing the amendment to ensure it reflects the amendments Applicant intended to agree to.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Ruby Chung (Reg. No. 76,809) on 2/26/2021.
The application has been amended as follows:
AMEND claims 1, 9, and 17–19 as set forth in the attached claim set. 
Claims 2–8 and 10–16 are not amended and remain as recited in the claim set in the supplemental amendment filed 2/17/2021.

Allowable Subject Matter
Claims 1–19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
The prior art or record fails to disclose or fairly suggest a method or system as claimed wherein each data set defining a geographical location includes at least one of public and private data and wherein input selecting a privacy level is received including a combined public and private mode which causes display of an augmented representation of the geographical location to include both the public and private mode data, and wherein a different privacy level may be selected via an icon. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON N STRANGE whose telephone number is (571)272-3959.  The examiner can normally be reached on M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON N STRANGE/Primary Examiner, Art Unit 2419